                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DEMETRIUS GILLIAM,                                          CIVIL ACTION
               Petitioner,

                v.

 SCI HUNTINGDON, and                                         NO. 17-2622
 THE ATTORNEY GENERAL OF THE
 STATE OF PENNSYLVANIA,
                Respondents.

                                            ORDER

       AND NOW, this 7th day of December, 2018, upon consideration of Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se petitioner, Demetrius Gilliam

(Document No. 1, filed June 9, 2017), Respondents’ Motion to Dismiss as Moot/Application for

Stay (Document No. 7, filed February 12, 2018), the record in this case, and the Report and

Recommendation of United States Magistrate Judge David R. Strawbridge dated September 12,

2018, there being no objections, and the time for filing objections having passed, IT IS

ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge David R.

Strawbridge dated September 12, 2018, is APPROVED and ADOPTED;

       2.      Respondents’ Motion to Dismiss as Moot is GRANTED on the ground that the

relief sought in the Petition, release on parole, was granted and pro se petition was placed on

parole January 20, 2018;

       3.      Respondents’ Application for Stay is DENIED AS MOOT;

       4.      Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se

petitioner, Demetrius Gilliam, is DISMISSED AS MOOT; and,

       5.      The Clerk of Court shall MARK this case CLOSED.
       IT IS FURTHER ORDERED that a certificate of appealability will not issue because

reasonable jurists would not debate the propriety of this Court’s procedural ruling with respect to

petitioner=s claim. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.




                                                 2
